UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 SCHEDULE 13D Under the Securities Exchange Act of 1934 (Amendment No.)* Buckeye Oil & Gas, Inc. (Name of Issuer) Common Stock, par value $0.0001 per share (Title of Class of Securities) 118221-100 (CUSIP Number) David Lubin, Esq. David Lubin & Associates, PLLC 10 Union Avenue ,Suite 5 Lynbrook, NY 11563 (516) 887-8200 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) February 26, 2014 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition which is the subject of this Schedule 13D, and is filing this schedule because of §§ 240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box . Note: Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See § 240.13d-7(b) for other parties to whom copies are to be sent. * The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No 118221-100 Page 2 of 5 1 NAME OF REPORTING PERSONS I.R.S. IDENTIFICATION NO. OF ABOVE PERSONS (entities only) Stephane Pilon 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)¨ (b)¨ 3 SEC USE ONLY 4 SOURCE OF FUNDS PF 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Canada NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7SOLE VOTING POWER 8SHARED VOTING POWER 0 9SOLE DISPOSITIVE POWER 10SHARED DISPOSITIVE POWER 0 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES ¨ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 35.37% 14 TYPE OF REPORTING PERSON IN CUSIP No. 118221 -100 Page 3 of 5 Item1. Security and Issuer. This Schedule 13D relates to the common stock, $0.0001 par value (the “Shares”), of Buckeye Oil & Gas, Inc., a Florida corporation (the “Issuer”). The principal executive offices of the Issuer are located at 8275 S. Eastern Ave, Suite 200, Las Vegas, NV 89123. Item2. Identity and Background. (a) The person filing this statement is Stephane Pilon (the “Reporting Person”) (b) The Reporting Person’s business address is 8275 S. Eastern Ave, Suite 200, Las Vegas, NV 89123. (c) The Reporting Person’s principal occupation is President of a privately held marketing company Scenario A,with an address of 2199 de Maisonneuve East, Montréal, Quebec, Canada H2K 2E4. (d) During the last five years, the Reporting Person has not been convicted in any criminal proceeding (excluding traffic violations or similar misdemeanors, if any). (e) During the last five years, the Reporting Person has not been a party to any civil proceeding of ajudicial or administrative body of competent jurisdiction as a result of which he was or is now subject to a judgment, decree or final order enjoining future violations of, or prohibiting or mandating activities subject to, federal or state securities laws or finding any violation with respect to such laws. (f) The Reporting Person is a citizen of Canada. Item 3. Source and Amount of Funds or Other Consideration. On February 26, 2014, the Reporting Person purchased from the Issuer 750,000 shares of common stock of the Issuer at a purchase price of $0.01 per share, pursuant to a subscription agreement, dated February 26, 2014 (the “Subscription Agreement”). In consideration for the shares, the Reporting Person paid $7,500 from his personal funds. Item 4. Purpose of Transaction. The purpose of the Reporting Person entering into the Subscription Agreement to acquire shares of common stock of the Issuer was to increase the Reporting Person’s ownership in the Issuer in order to effect a change in the direction of the business of the Issuer. CUSIP No. 118221 -100 Page 4 of 5 Except as set forth above, the Reporting Person has no current plans or proposals which relate to or would result in any of the following: (a) The acquisition by any person of additional securities of the Issuer, or the disposition of securities of the Issuer; (b) An extraordinary corporate transaction, such as a merger, reorganization, or liquidation, involving the Issuer or any of its subsidiaries; (c) A sale or transfer of a material amount of assets of the Issuer or any of its subsidiaries; (d) Any change in the present board of directors or management of the Issuer, including any plans or proposals to change the number or term of directors or to fill any existing vacancies on the board; (e) Any material change in the present capitalization or dividend policy of the Issuer; (f) Any other material change in the Issuer's business or corporate structure, including but not limited to, if the Issuer is a registered closed-end investment company, any plans or proposals to make any changes in its investment policy for which a vote is required by Section 13 of the Investment Company Act of 1940; (g) Changes in the Issuer’s charter, bylaws, or instruments corresponding thereto or other actions which may impede the acquisition of control of the issuer by any person; (h) Causing a class of securities of the Issuer to be delisted from a national securities exchange or to cease to be authorized to be quoted in an inter-dealer quotation system of a registered national securities association; (i) A class of equity securities of the Issuer becoming eligible for termination of registration pursuant to Section 12(g)(4) of the Securities Exchange Act of 1934, as amended; or (j) Any action similar to any of those enumerated above. Item 5. Interest in Securities of the Issuer. (a) The Reporting Person is deemed to beneficially own 750,000 shares of the Issuer’s common stock, representing 35.37% of the issued and outstanding shares of common stock of the Issuer based upon2,120,500 shares issued and outstanding as of March 21, 2014. (b) The Reporting Person is deemed to have the sole power to vote or to direct the vote of 750,000 shares of the Issuer’s common stock.The Reporting Person does not share the power to vote or to direct the vote of shares with any other person. (c) Other than the transaction reported in Item 3 above, the Reporting Person did not effect any transactions in the Issuer’s common stock within the past 60 days. (d) No entity or person other than the Reporting Person is known to have the right to receive, or the power to direct the receipt of dividends from, or the proceeds from the sale of, the common shares of common stock that are held by the Reporting Person. (e) Not applicable. Item6. Contracts, Arrangements, Understandings or Relationships with Respect to Securities of the Issuer. There are no contracts, arrangements, understandings or relationships (legal or otherwise) between the Reporting Person and any other person with respect to any securities of the Issuer, including but not limited to, transfer or voting of any of the securities, finder’s fees, joint ventures, loan or option arrangements, puts or calls, guarantees of profits, division of profits or loss, or the giving or withholding of proxies. Item 7. Material to Be Filed as Exhibits. Exhibit No. Description Subscription Agreement dated February 26, 2014 between Buckeye Oil & Gas Inc., and Stephane Pilon CUSIP No. 118221 -100 Page 5 of 5 Signature After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Dated: April 4, 2014 /s/Stephane Pilon By: Stephane Pilon
